Ludeling, C. J.
This case presents the same questions decided in Charles Case, Receiver, etc., v. Berwin. For the reasons given in that case, the judgment of tho district court in this case must he reversed.In this case the defendant called the city of New Orleans in warranty. There is no just ground ior this call in warranty.
It is therefore ordered that the judgment of the district court he avoided and reversed. It is further ordered that the plaintiff have judgment against the defendant for one thousand and ten dollars, with six per cent, per annum interest from the first of June, 1E6G, to tho first of June, 1867, and eight per cent, per annum interest from tho first of June, 1S67, till paid, and the costs in both courts. It is further ordered that tho vendor’s privilege and the special mortgage retained ou the property sold be recognized and made executory.
Justices Howell and Howe arc recused in this case.